Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Obviousness Type Double Patenting Rejection


1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No.  10923066 and 10311818.   



   See the comparison bellow: 
 	



3.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of patent NO: 10923066.



 
Claims  of the Patent 
10923066
 
Claims  of the current application 
17132349 
1. A display device comprising: an outer shape of a substrate having a curved portion; 
---------------
a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate;
---------------
 a first clock wiring supplying a clock signal to the first unit circuit and a second unit circuit;
 a first connection wiring connected between the first clock wiring and the first unit circuit; 
a second connection wiring connected between the first clock wiring and the second unit circuit; wherein the first unit circuit and the second unit circuit are located along the curved portion, the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction,
 the first clock wiring includes a X part extending in the first direction and a Y part extending in the second direction; 
------------------

the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring is connected to the Y part of the first clock wiring and is overlapping the Y part of the first clock wiring, 

the X part of the first connection wiring is connected to the first unit circuit and the Y part of the first connection wiring. 
   

 2. The display device of claim 1, 

the first end is connected to the first clock wiring via a first contact hole, the second end is connected to the X part of the first connection wiring. 
    

3. The display device of claim 2, wherein the Y part of the first connection wiring overlaps the Y part of the first clock wiring between the first end and the second end in a plan view, the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring between the first end and the second end in a plan view.
 ----------------
    
4. The display device of claim 1, wherein the second connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, 
the Y part of the second connection wiring is connected to the first clock wiring via a second contact hole at an intersection of the X part of the first clock wiring and the Y part of the first clock wiring, the Y part of the second connection wiring does not overlap the Y part of the first clock wiring except the second contact hole, the X part of the second connection wiring is connected to the second unit circuit and the Y part of the second connection wiring. 
---------------
    5. The display device according to claim 1, wherein each of the first unit circuits and the second unit circuit have a same layout.
-------------- 
    6. The display device according to claim 1, wherein the display device has a variant-shape display region other than a rectangular display region. 
-------------------
    7. The display device of the claim 2, further comprises a first wiring group having a plurality of clock wirings, wherein the first clock wiring is one of the clock wirings, the first wiring group is located between the curved portion and scanning line drive circuit, the X part of the first connection wiring crosses some of the clock wirings. 
-------------
    8. The display device of the claim 4, further comprises a first wiring group having a plurality of clock wirings, wherein the first clock wiring is one of the clock wirings, the first wiring group is located between the curved portion and scanning line drive circuit, the X part of the second connection wiring crosses some of the clock wirings. 



Corresponding to claim 1.









































-------------------------------------------

Corresponding to claim 2-4


------------------------------------------


Corresponding to claims 7-8
















Corresponding to claim  6
 1. A display device comprising: a substrate having an end, which defines an outer shape of the substrate; 
----------------
a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate;
 ----------------
a first clock wiring supplying a clock signal to the first unit circuit and a second unit circuit; 
a first connection wiring connected between the first clock wiring and the first unit circuit; and
 
a second connection wiring connected between the first clock wiring and the second unit circuit; wherein the first unit circuit and the second unit circuit are located along the end of the substrate, the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 

the first clock wiring includes a X part extending in the first direction and a Y part extending in the second direction; 

-----------------
the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first, end of the Y part of the first connection wiring is connected to the Y part of the first clock wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring, and 
the X part of the first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring. 


2. The display device of claim 1, 

wherein the first end is connected to the first clock wiring via a first contact hole, the second end is connected to the X part of the first connection wiring, and the Y part of the first connection wiring overlaps the Y part of the first clock wiring. 


3. The display device of claim 2, wherein the Y part of the first connection wiring overlaps the Y part of the first clock wiring between the first end and the second end in a plan view, and the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring between the first end and the second end in a plan view. 
------------------------------

4. The display device of claim 1, wherein the second connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, 

the Y part of the second connection wiring is connected to the first clock wiring via a second contact hole at an intersection of the X part of the first clock wiring and the Y part of the first clock wiring, the Y part of the second connection wiring does not overlap the Y part of the first clock wiring except the second contact hole, and the X part of the second connection wiring is connected to the second unit circuit and the Y part of the second connection wiring. 

-------------------------
5. The display device according to claim 1, wherein each of the first unit circuits and the second unit circuit have a same layout. 
-------------------

6. The display device according to claim 1, wherein the display device has a variant-shape display region other than a rectangular display region. 
--------------------
7. The display device of the claim 2, further comprises a first wiring group having a plurality of clock wirings, wherein the first clock wiring is one of the clock wirings, the first wiring group is located between the end of the substrate and scanning line drive circuit, and the X part of the first connection wiring crosses some of the clock wirings. 

-----------------------
8. The display device of the claim 4, further comprises a first wiring group having a plurality of clock wirings, wherein the first clock wiring is one of the clock wirings, the first wiring group is located between the end of the substrate and scanning line drive circuit, and the X part of the second connection wiring crosses some of the clock wirings. 

-------------------------

9. A display device comprising: a substrate having an end, which defines an outer shape of the substrate; a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate; and a first wiring group located between the scanning line drive circuit and the end of the substrate, wherein the first wiring group has a first wiring, a first connection wiring connected between the first wiring and the first unit circuit, the first unit circuit and the second unit circuit are located along the end of the substrate, the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, the first wiring includes a X part extending in the first direction and a Y part extending in the second direction; the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first end of the Y part of the first connection wiring is connected to the Y part of the first wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first wiring, and the X part of the first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring. 
-----------------
Claims 10-12  

----------------------
Claims 13-14.  







Claim 15.  



Claims  of the Patent
10311818
Claims  of the current application 
17132349
Claim 1. A display device including a substrate on which a display region and a peripheral region 
Claim 8. The display device according to claim 7, wherein the substrate has an outer shape other than a rectangular outer shape. having a scanning line drive circuit, 
Cont… claim 1:
wherein: the scanning line drive circuit includes a first wiring group having a clock wirings supplying clock and a first power wiring supplying power, a second wiring group having a second power wiring supplying power,  

wherein the unit circuits have a first unit circuit and a second unit circuit adjacent to the first unit circuit, the first unit circuit and the second unit circuit are connected via a coupling wiring, the coupling wiring locates between the first power wiring and the second power wiring in the plan view, and the first unit circuit and the second unit circuit are adjacent to each other in a second direction, and the second unit circuit is shifted from the first unit circuit in a first direction which crosses the second direction. 



Claim 7. a first clock wiring of the clock wirings includes a X part extending along the first direction and a Y part extending along the second direction different from the first direction; a first connection wiring of the connection wirings has a X part extending along the first direction and a Y part extending along the second direction, wherein the Y part of the first connection wiring connects with the Y part of the first clock wiring, the X part of the first connection wiring connects with the first unit circuit, and wherein a transistor of the first unit circuit is located between the X part of the first connection wiring and the coupling wiring in the second direction in the plan view. 

cont… claim1:
the unit circuits are located between the first wiring group and the second wiring group at the peripheral region in a plan view; the second wiring group locates between the unit circuits and the display region in the plan view; 

the first power wiring is the closest to the unit circuits among the first wiring group in the plan view; the second power wiring is the closet to the unit circuits among the second wiring group in the plan view; and the clock wirings disposed between the first power line and an end of the substrate in the plan view,  
     
    6. The display device according to claim 5, wherein: each of the clock wirings includes a X part extending along the first direction and a Y part extending along a second direction different from the first direction; a first connection wiring of the connection wirings for connection between the first unit circuit and a first clock wiring of the clock wirings is connected to the Y part of the first clock wiring, which extends along the second direction; and a second connection wiring of the connection wirings for connection between the second unit circuit, which is different from the first unit circuit, and a second clock wiring of the clock wirings is connected to the X part of the second clock wiring, which extends along the first direction. 
      
     Corresponding to claim 1, 6, and 7.


Corresponding to claims 1, 6-8   


Claim 1. A display device comprising: a substrate having an end, which defines an outer shape of the substrate; a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate;

 a first clock wiring supplying a clock signal to the first unit circuit and a second unit circuit; a first connection wiring connected between the first clock wiring and the first unit circuit; and a second connection wiring connected between the first clock wiring and the second unit circuit; 



wherein the first unit circuit and the second unit circuit are located along the end of the substrate, the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, 




the first clock wiring includes a X part extending in the first direction and a Y part extending in the second direction; the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first, end of the Y part of the first connection wiring is connected to the Y part of the first clock wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring, and the X part of the first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring. 







































9. A display device comprising: a substrate having an end, which defines an outer shape of the substrate; a scanning line drive circuit having a first unit circuit and a second unit circuit on the substrate; and a first wiring group located between the scanning line drive circuit and the end of the substrate, wherein the first wiring group has a first wiring, a first connection wiring connected between the first wiring and the first unit circuit, the first unit circuit and the second unit circuit are located along the end of the substrate, the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, the first wiring includes a X part extending in the first direction and a Y part extending in the second direction; the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first end of the Y part of the first connection wiring is connected to the Y part of the first wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first wiring, and the X part of the first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring. 
 
 














Although the claims at issue patents (Patents 10923066 and 10311818 ) are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patens as discussed above reads on the corresponding limitation of Application 17/132349.

Allowable Subject Matter
  
4.	Claims 1-15 would be allowable overcome the double patent rejection, set forth in this Office action. 


The following is a statement of reasons for the indication of allowable subject matter:
 
Regarding claim 1:

Sakamoto (US PGPub No. 2012/0327057) discloses a display device (Fig. 2) comprising: 

a substrate (display substrate) having an end, which defines an outer shape of the substrate (gate driver 400 and the display unit 600 are formed on the same substrate (an array substrate which is one of two substrates composing a liquid crystal panel) 7, [0073]); 

a scanning line drive circuit (400) having a first unit circuit (410) and a second unit circuit (410) on the substrate (e.g. 410, Figure 17, 4,8, see [0085], [0086] and [0092] [0143-0144]); 

a first clock wiring (CK1) supplying a clock signal to the first unit circuit () and a second unit circuit ([0136-0138], Fig. 17); 

a first connection wiring  (701) connected between the first clock wiring (CK1) and the first unit circuit (410) (see, [0143-0144]  (in [0143] discloses wiring lines 71 are all formed from a source metal 701 connected between CK1 and 410); and
 a second connection wiring (CK2) connected between the first clock wiring (CK1) and the second unit circuit (410); wherein the first unit (410) circuit and the second unit circuit (410, see Fig. 17) are located along the end of the substrate (i.e. peripheral area, see Fig. 4, and 17, [0085], [0086] and [0092], [0143])), 

Nonaka (US PGPub No. 2008/0266210 A1) discloses wherein each of the unit circuits (shift register, see Fig. 4) (see [0089]).

Kim et al. (US PGPub No. 2009/0189835 A1) discloses gate driver part may include a shift register including a plurality of stages (see Fig. 3, [0049]-[0052]). 

However, the closest art of record singly or in combination fails to teach or suggest the limitations “the second unit circuit  (15) is shifted from the first unit circuit (15) in a first direction (Y direction), and is shifted from the first unit circuit in a second direction which crosses the first direction (see Fig. 18), the first clock wiring (W2 ) includes a X part extending in the first direction and a Y part extending in the second direction (see Applicant Fig. 13); the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, 19 the first end of the Y part of the first connection wiring is connected to the Y part of the first clock wiring, the Y part of the first connection wiring extends in parallel to the Y part of the first clock wiring, and the X part of the first connection wiring connects between the first unit circuit and the second end of the Y part of the first connection wiring “ with all other limitations as recited in claim 1 and 9.  

 Inquiry

5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692